Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

Claims 1-21 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S Patent Application Publication 2013/ 0275779; Reference cited as prior art in previous office action) in view of Wang et.al. (WO 2017/119876; hereinafter “Wang”; (Reference cited as prior art in previous office action) further in view of Wada et.al. (U.S Patent Application Publication 2012/0254478; hereinafter “Wada”)
Regarding claim 1, He discloses, an electronic device comprising: 
a power regulator [“Power supply module 106”, Fig.2]; 
a connector including one or more signal terminals[“ a resistance detection line R_ID and a USB line “] and one or more power terminals[“a power line VBUS”] electrically connected to the power regulator[ “a connector 101, configured to create a communication connection between the terminal device 100 and the accessory device 200, where the connector 101 includes a power line VBUS, a resistance detection line R_ID and a USB line; in this embodiment, the terminal device 100 is connected to the accessory device 200 through the power line VBUS, the resistance detection line R_ID, and the USB line in the connector 101.. The USB line is a USB OTG”, 0033; “Connected to the connector 101 through the power line VBUS, a power supply switching module 103 is configured to switch between using the terminal device 100 to power the accessory device 200 and using the accessory device 200 to power the terminal device 100”, 0035; (i.e as illustrated in Fig.2 the power supply module is electrically connected to the connector 101 to supply the power from the terminal device to the accessory)]; 
[ “...USB line in the connector 101.” 0033; “the interface detecting module 102 may detect a resistance value of the accessory device 200. In this embodiment, the detected resistance value is used as an identity value (ID value) of the accessory device 200, also called an ID resistance value.”, 0034; (i.e the interface detecting module coupled to the USB connector is electrically connected to the identity / signal terminal to receive the resistance value) ];
a control circuit comprising at least two terminals[“An interrupt port INT and a signal port I2C”, 0051; Fig.3]  electrically connected to the one or more signal terminals [“the processor module 104 uses a control chip U1.  An interrupt port INT and a signal port I2C of the control chip U1 are respectively connected to an interface detecting module 102; an OTG port USB OTG of the control chip U1 is connected to a connector 101 through a USB line;..”,0051;(i.e the control chip has multiple terminals as illustrated in Fig.3 and  electrically connected to the signal terminal via the interface detecting module);   “the control chip U1 obtains the ID resistance value of the accessory device 200 by using the interface detecting module 102, and identifies the type of the accessory device 200 according to the preset table of mapping between the ID resistance value of the accessory device and the type of the accessory device”, 0056 ]
, wherein the control circuit is configured to:
 identify a type of an external electronic device connected through the connector by using a predetermined terminal of the one or more signal terminals[“interface detecting module 102 is configured to detect a mains voltage status of the power line VBUS and an ID resistance value of the accessory device 200. ..”, 0034; 0036; 0056; ( i.e a resistance detection line R_ID is the predetermined terminal)] output, through the power regulator, a predetermined output voltage to the external electronic device through the one or more power terminals when the type is a device requiring power supply through the power regulator[“when the power supply mode selected by the control chip U1 for the terminal device according to the identified type of the accessory device 200 is to use the terminal device 100 to power the accessory device 200, ..to switch from an internal 5 V power supply of the terminal device 100 to the power supply VBUS of the accessory device 200, thereby accomplishing the purpose of using the terminal device 100 to power the accessory device 200.   ...” 0057;”.. selecting a power supply mode of the terminal device by the processor module 104 may be to select whether to use the terminal device 100 to power the accessory device 200 or to use the accessory device 200 to power the terminal device 100,or, selecting a power supply mode according to the power output status of the accessory device”, 0043 ( i.e. supplying a predetermined (5V) to the accessory based on determining the type of accessory requiring power supply from the terminal device)].
   However He does not expressly disclose, detect voltages of the at least two terminals after outputting the predetermined voltage to the external electronic device,  maintain output of the predetermined voltage to the external electronic device through the power regulator via the serial interface, based on identifying that the at least two terminals are not shorted when the detected voltage is in a first predetermined range while connecting to the external electronic device,  at least temporarily stop outputting 
     In the same field of endeavor (e.g. detecting voltage between the ports of the computing device and external device and interrupting power to the external device when the detected voltage is in a threshold voltage range), Wang teaches, 
     detect voltages of the at least two terminals after outputting the predetermined voltage to the external electronic device [0011-0012; (i.e supplying a predetermined voltage from the power supply); “...detection can occur in response to coupling the corresponding port 116 to the port 114. ..”, 0019;  “Enabling can refer to the transistor permitting power from the power supply or otherwise to flow via a port of the device to the external device. ..”, 0036; “a voltage can be detected directly between the ports and or along a power supply path extending from the transistor and/or the detection circuit and the port (e.g. the female port of the device). In some examples, an operational amplifier (not shown) included in the computing device or other suitable device can facilitate detection of a voltage such as the voltage between the port and the corresponding port and/or comparison of a detected voltage to a threshold…” 0039]; 

      maintain output of the predetermined voltage to the external electronic device through the power regulator via the serial interface when the detected voltage is in a first predetermined range while connecting to the external electronic device through the [0017 ; (connector); 0019; “method 370 can include permitting continued power delivery from the port to the corresponding  port based on a response (e.g. , to permit power) to the notification…”, 0038;0039 ” For instance, the external device 104 can communicate power via the corresponding port to the port and can, in some examples, communicate an amount of power that satisfies (e.g., in excess of) the threshold voltage in an effort to damage the port 114 and/or otherwise compromise the computing device 102”, 0020;  ” The detection circuit can detect a voltage directly and/or indirectly. ..in any case, a voltage can be detected by the detection circuit 1 12 and compared to a threshold voltage. A threshold voltage refers to a positive threshold and/or negative threshold that can form an operational voltage and/or an operational voltage range (e.g., from a negative threshold to a positive threshold) of the computing device 102… The positive threshold voltage can be equal to or greater than a desired operational voltage (e.g., five volts), among other possibilities. Similarly, a negative threshold voltage can be equal to or less than a desired operational voltage (e.g., negative five volts), among other possibilities”, 0021; “... the transistor 1 10 can permit power supplied from the power supply 106 to be supplied to the port 1 14 by dosing (i.e., shorting) and thereby permitting power from the power supply 106 to flow though the transistor 1 10 to the port 1 14”, 0014; (i.e. the computing device maintaining the power supply if the detected voltage is within the desired operational voltage range and detecting when the ports are connected. Hence the desired operational voltage range corresponds to the first predetermined range)], 
[“The transistor includes switching circuitry 1 1 1 capable of interrupting, altering a path of, and/or otherwise adjusting power supplied from the transistor 1 10 to the port 1 14. For example, the transistor can interrupt power supplied to the port 1 14 by electrically opening, latching, and/or otherwise ceasing flowing of power to the external device 104, as illustrated in Figure 1 , such that the external device does not receive power from the computing device 102. ..”, 0014-0015; “For instance, the external device 104 can communicate power via the corresponding port to the port and can, in some examples, communicate an amount of power that satisfies (e.g., in excess of) the threshold voltage in an effort to damage the port 114 and/or otherwise compromise the computing device 102”, 0020-0021;  “ The method can include interrupting, via a transistor included in the device, power supplied from the port to the corresponding port based on the detected voltage or the detected information, as shown at 388. For instance, a transistor can interrupt power supplied from the port to the corresponding port based on the detected voltage (e g., when the detected voltage satisfies a voltage threshold)..”, 0040; “a detected voltage can satisfy a threshold voltage when a value of the detected voltage is comparatively greater than or equal to a value of the threshold voltage (e.g., a positive threshold) and/or is comparatively less than or equal to a value of a threshold voltage (e.g., a negative threshold)”, 0031; 0039;( i.e .when the detected voltage is outside the desired operational voltage range or in excess of the   threshold voltage range , power is interrupted to the external device.  Therefore the threshold voltage range corresponds to the second predetermined range)].
Further Wang teaches,
a power regulator [0011; 0017]; 
a connector including one or more signal terminals [“the port includes data circuity and power circuitry...” 0017]
; and 
a control circuit electrically connected to the one or more signal terminals [“MCU122...” 0022]
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of He with Wang. Wang’s teaching  of detection circuit to detect voltage between the devices and interrupting the power supplied to the external device based on comparing with a threshold voltage will significantly prevent damage and/ or mitigate attacks to ports  of He’s system  when an excess power is received from an accessory device.
However Wang does not expressly teaches   identifying that the at least two terminals are not shorted, identifying that the at least two terminals are shorted. 
Specifically Wang teaches detecting voltage between the terminals, maintaining the power supply if the detected voltage is within the desired operational voltage range and when the detected voltage is outside the desired operational voltage range or in excess of the   threshold voltage range, power is interrupted to the external device.                

In the same field of endeavor (e.g. identifying  accessory devices by detecting the power fed from the VBUS terminals, voltage of identification terminal, formation of short circuit between the data terminals), Wada teaches,
identifying that the at least two terminals are not shorted [ “The data terminal voltage detecting circuit 14 monitors and detects the voltages of the DP terminal and the DM terminal.  More specifically, the data terminal voltage detecting circuit 14 detects the open, the pull-up, and the pull-down of at least one of the DP terminal and the DM terminal or formation of a short circuit between both the terminals.  .. The data terminal voltage detecting circuit 14 notifies the control unit 15 of the detection result”, 0027; “the control unit 15 may identify the accessory device connected to the connector 20 ..the detection result acquired through the data terminal voltage detecting circuit 14.”, 0032 ( i.e. determining whether a short circuit between the data terminals (DP, DM) is present or not based on the voltage detection result between the terminals. Hence identifying a voltage range to distinguish that the terminal s are shorted or not.); “ the accessory devices shaded with diagonal lines inclined toward the lower right side are devices belonging to a group (hereinafter, referred to as Group 2) in which there is power fed from the VBUS terminal, and there is no formation of a short circuit between the DP terminal and the DM terminal or high level of the DM terminal.”, 0039; 0043; (i.e. identifying the terminals are not shorted while connecting the accessory)], 

[ 0027; 0032 ( i.e. determining whether a short circuit between the data terminals (DP, DM) is present or not based on the voltage detection result between the terminals. Hence identifying a voltage range to distinguish that the terminal s are shorted or not.); “In addition, the control unit 15 may identify the accessory device connected to the connector 20 based on the detection result acquired through the identification terminal voltage detecting circuit 13 and the detection result (more specifically, the states of the DP terminal and the DM terminal) acquired through the data terminal voltage detecting circuit 14..”, 0031;, 0039;( i.e . identifying the terminals are not shorted and grouping the accessories ; Fig. 3c illustrates grouping those accessories where shorting is present)] 

     Further Wada also discloses   at least temporarily stop outputting the predetermined voltage to the external electronic device through the power regulator via the serial interface based on identifying that the at least two terminals are shorted [“the formation of a short circuit between the DP terminal and the DM terminal or the high level of the DM terminal represents a parameter that is used for specifying whether or not a charger defined by a standard such as a USB-IF (BCS) or the like is connected. … “,0035 ; “The power supply switch 11 is a switch that switches between conduction of power, which is supplied from the charger connected to the connector 20 through the VBUS terminal, to the battery 31 through a VBUSOUT terminal and blocking of the power. ..”, 0024-0025;( i.e. stop / block power outputting from the power supply when an accessory/ external electronic device  is a charger, that is identified based on the formation of a short circuit between the terminals ) ].

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of He in view of Wang with Wada’s teaching of a control unit to detect the formation of short circuit between the terminals by implementing  a data terminal voltage detecting circuit in addition  to the detection result acquired through the identification terminal voltage detecting circuit and the power supply detecting circuit, to narrow down accessory device candidates [0030] and reduce the power consumption by accurately identifying the type / group of accessories [0038-0039].

       Regarding claims 2, 10 He discloses the control circuit [0056]
Wang teaches the control circuit is further configured to detect whether the external electronic device is connected to the connector through the one or more power terminals [0017; 0019; 0022].  

  Regarding claims 3, 11, 17, He discloses,
a battery connected to the power regulator [“The power supply module 106 supplies power to a battery and a system of the device itself. Moreover, the power supply module 106 may also be internally connected to a power supply interface between the terminal device 100 and an external 5 V power supply.” 0057], wherein the control circuit is further configured to:


 when the external electronic device is identified as the device for supplying power to the electronic device, input the received voltage to the power regulator so that the power regulator charges the battery with at least some of the voltage received from the external electronic device through the one or more power terminals[ “0023;” When the power supply mode selected by the control chip U1 for the terminal device according to the identified type of the accessory device 200 is to use the accessory 
  Regarding claim 4, He discloses the external electronic device comprises a first external electronic device [“.The terminal device 100 is connected to an accessory device 200”, 0032] and wherein the first external electronic device is electrically connected to the one or more power terminals and the one or more signal terminals [0034; 0037], 
      However He does not expressly disclose a second external electronic device, wherein the second external electronic device is electrically connected to at least some of the one or more power terminals and the one or more signal terminals through the first external electronic device.  
  It would have been obvious to one of ordinary skill in the art at the time of failing to disclose a second external electronic device, wherein the second external electronic device is electrically connected to at least some of the one or more power terminals and the one or more signal terminals through the first external electronic device, as a matter of design choice, since applicant has not discloses that solves any stated problem or is for any particular purpose.  
Regarding claim 5, He discloses wherein the control circuit [0051; 0056], the predetermined voltage is output to the external electronic device [0057].  

Regarding claim 6, He discloses the control circuit [0051; 0056]
Wang teaches, detect voltages of at least some of the one or more signal terminals in a state in which the outputting of the predetermined voltage to the external electronic device is stopped [0019; 0022; 0040; 0039;].  
Regarding claims 7, 14, He discloses, an electronic device comprising:
a power regulator [“Power supply module 106”, Fig.2]; 
a connector including one or more signal terminals[“ a resistance detection line R_ID and a USB line “] and one or more power terminals[“a power line VBUS”] electrically connected to the power regulator[ “a connector 101, configured to create a communication connection between the terminal device 100 and the accessory device 200, where the connector 101 includes a power line VBUS, a resistance detection line R_ID and a USB line; in this embodiment, the terminal device 100 is connected to the accessory device 200 through the power line VBUS, the resistance detection line R_ID, and the USB line in the connector 101.. The USB line is a USB OTG”, 0033; “Connected to the connector 101 through the power line VBUS, a power supply switching module 103 is configured to switch between using the terminal device 100 to power the accessory device 200 and using the accessory device 200 to power the terminal device 100”, 0035; (i.e as illustrated in Fig.2 the power supply module is electrically connected to the connector 101 to supply the power from the terminal device to the accessory)]; 
[ “...USB line in the connector 101.” 0033; “the interface detecting module 102 may detect a resistance value of the accessory device 200. In this embodiment, the detected resistance value is used as an identity value (ID value) of the accessory device 200, also called an ID resistance value.”, 0034; (i.e the interface detecting module coupled to the USB connector is electrically connected to the identity / signal terminal to receive the resistance value) ];

a control circuit electrically connected to the one or more signal terminals [“the processor module 104 uses a control chip U1.  An interrupt port INT and a signal port I2C of the control chip U1 are respectively connected to an interface detecting module 102; an OTG port USB OTG of the control chip U1 is connected to a connector 101 through a USB line;..”,0051; “the control chip U1 obtains the ID resistance value of the accessory device 200 by using the interface detecting module 102, and identifies the type of the accessory device 200 according to the preset table of mapping between the ID resistance value of the accessory device and the type of the accessory device”, 0056]
, wherein the control circuit is configured to:
 identify a type of an external electronic device connected through the connector [“interface detecting module 102 is configured to detect a mains voltage status of the power line VBUS and an ID resistance value of the accessory device 200.” 0034; 0036; 0056]
[“An interrupt port INT and a signal port I2C”, 0051; Fig.3; “the processor module 104 uses a control chip U1.  An interrupt port INT and a signal port I2C of the control chip U1 are respectively connected to an interface detecting module 102; an OTG port USB OTG of the control chip U1 is connected to a connector 101 through a USB line;..”,0051;(i.e the control chip has multiple terminals as illustrated in Fig.3 and  electrically connected to the signal terminal via the interface detecting module);   “the control chip U1 obtains the ID resistance value of the accessory device 200 by using the interface detecting module 102, and identifies the type of the accessory device 200 according to the preset table of mapping between the ID resistance value of the accessory device and the type of the accessory device”, 0056 ]

      identified type corresponding to a predetermined type [“selecting a power supply mode by querying a preset power supply configuration file corresponding to the type of the accessory device;” 0024, 0043; (i.e. a predetermined type of power supply mode is set for the accessory types)]. 
      output, through the power regulator, a predetermined voltage to the external electronic device through the one or more power terminals via the serial interface[“when the power supply mode selected by the control chip U1 for the terminal device according to the identified type of the accessory device 200 is to use the terminal device 100 to power the accessory device 200, no matter whether the OTG interface is in a host mode or a Device mode, the second general input/output port GPIO2 of the control chip U1 sends a control signal that controls the power supply switching module 103 to switch from an internal 5 V power supply of the terminal device 100 to the power supply VBUS of the accessory device 200, thereby accomplishing the purpose of using the terminal device 100 to power the accessory device 200.   ...” 0057; “...the processor module 104 is further configured to select a power supply mode of the terminal device according to the identified type of the accessory device 200 after the type of the accessory device 200 is identified.  In this embodiment, selecting a power supply mode of the terminal device by the processor module 104 may be to select whether to use the terminal device 100 to power the accessory device 200 or to use the accessory device 200 to power the terminal device 100,or, selecting a power supply mode according to the power output status of the accessory device”, 0043 ( i.e. supplying a predetermined (5V) to the accessory based on determining the type of accessory requiring power supply from the terminal device)]

   However He does not expressly disclose, identify detected values for at least two terminals of the control circuit, identify whether the at least two terminals are shorted according to the detected values,  the detected value is within a first predetermined range while connecting to the external electronic device through the connector.
       In the same field of endeavor (e.g. detecting voltage between the ports of the computing device and external device and interrupting power to the external device when the detected voltage is in a threshold voltage range), Wang teaches, 
 [0036-0037; “...detection can occur in response to coupling the corresponding port 116 to the port 114. However, the disclosure is not so limited. Rather, detection can occur in response to an external device being supplied power (e.g., via the port), in response to the external device communicating power to the computing device, as described herein, continuously or near continuously while computing device and external device are coupled, ..”, 0019;  “Enabling can refer to the transistor permitting power from the power supply or otherwise to flow via a port of the device to the external device. ..”, 0036; “a voltage can be detected directly between the ports and or along a power supply path extending from the transistor and/or the detection circuit and the port (e.g. the female port of the device). In some examples, an operational amplifier (not shown) included in the computing device or other suitable device can facilitate detection of a voltage such as the voltage between the port and the corresponding port and/or comparison of a detected voltage to a threshold…” 0039]; 
 the detected value is within a first predetermined range while connecting to the external electronic device through the connector  [0017 ; (connector); 0019; “method 370 can include permitting continued power delivery from the port to the corresponding  port based on a response (e.g. , to permit power) to the notification…”, 0038;0039 ” For instance, the external device 104 can communicate power via the corresponding port to the port and can, in some examples, communicate an amount of power that satisfies (e.g., in excess of) the threshold voltage in an effort to damage the port 114 and/or otherwise compromise the computing device 102”, 0020;  ” The detection circuit can detect a voltage directly and/or indirectly. ..in any case, a voltage can be detected by the detection circuit 1 12 and compared to a threshold voltage. A threshold voltage refers to a positive threshold and/or negative threshold that can form an operational voltage and/or an operational voltage range (e.g., from a negative threshold to a positive threshold) of the computing device 102… The positive threshold voltage can be equal to or greater than a desired operational voltage (e.g., five volts), among other possibilities. Similarly, a negative threshold voltage can be equal to or less than a desired operational voltage (e.g., negative five volts), among other possibilities”, 0021; 0039; “... the transistor 1 10 can permit power supplied from the power supply 106 to be supplied to the port 1 14 by dosing (i.e., shorting) and thereby permitting power from the power supply 106 to flow though the transistor 1 10 to the port 1 14”, 0014; (i.e. outputting the predetermined voltage  if the detected voltage is within the desired operational voltage range when the ports are connected. Hence the desired operational voltage range corresponds to the first predetermined range)], 
Further Wang teaches,
 a power regulator [0011; 0017]; 
a connector including one or more signal terminals and one or more power terminals electrically connected to the power regulator [“the port includes data circuity and power circuitry...” 0017]; and 
[“MCU122...” 0022]
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of He with Wang. Wang’s teaching  of detection circuit to detect voltage between the devices and interrupting the power supplied to the external device based on comparing with a threshold voltage will significantly prevent damage and/ or mitigate attacks to ports  of He’s system  when an excess power is received from an accessory device.
 However Wang does not expressly teaches   identify whether the at least two terminals are shorted according to the detected values,
Specifically Wang teaches detecting voltage between the terminals maintaining the power supply if the detected voltage is within the desired operational voltage range and when the detected voltage is outside the desired operational voltage range or in excess of the   threshold voltage range, power is interrupted to the external device.  However Wang does not expressly disclose detecting whether the terminals are shorted or not based on the detected voltages.
In the same field of endeavor (e.g. identifying  accessory devices by detecting the power fed from the VBUS terminals, voltage of identification terminal, formation of short circuit between the data terminals), Wada teaches,
identify whether the at least two terminals are shorted according to the detected values [ “The data terminal voltage detecting circuit 14 monitors and detects the voltages of the DP terminal and the DM terminal.  More specifically, the data terminal voltage detecting circuit 14 detects the open, the pull-up, and the pull-down of at least one of the DP terminal and the DM terminal or formation of a short circuit between both the terminals.  .. The data terminal voltage detecting circuit 14 notifies the control unit 15 of the detection result”, 0027; “the control unit 15 may identify the accessory device connected to the connector 20 ..the detection result acquired through the data terminal voltage detecting circuit 14.”, 0032 ( i.e. determining whether a short circuit between the data terminals (DP, DM) is present or not based on the voltage detection result between the terminals. Hence identifying a voltage range to distinguish that the terminal s are shorted or not.); “ the accessory devices shaded with diagonal lines inclined toward the lower right side are devices belonging to a group (hereinafter, referred to as Group 2) in which there is power fed from the VBUS terminal, and there is no formation of a short circuit between the DP terminal and the DM terminal or high level of the DM terminal.”, 0039; 0043; (i.e. identifying the terminals are not shorted while connecting the accessory); “In addition, the control unit 15 may identify the accessory device connected to the connector 20 based on the detection result acquired through the identification terminal voltage detecting circuit 13 and the detection result (more specifically, the states of the DP terminal and the DM terminal) acquired through the data terminal voltage detecting circuit 14..”, 0031;, 0039;( i.e . identifying the terminals are not shorted and grouping the accessories ; Fig. 3c illustrates grouping those accessories where shorting is present)], 




Regarding claims 8, 15 He discloses,  wherein the control circuit is further configured to identify the type of the external electronic device by using a predetermined terminal of the one or more signal terminals[ “a connector 101, configured to create a communication connection between the terminal device 100 and the accessory device 200, where the connector 101 includes a power line VBUS, a resistance detection line R_ID and a USB line..”, 0033-0034; 0036 ;( i.e a resistance detection line R_ID is the predetermined terminal)].    
    
Regarding claims 9, 16, He discloses the control circuit [0056]
Wang teaches not to output the predetermined voltage to the external electronic device when the detected value is within a second predetermined range[0014-0015; 0021-0022;0031; 0039-0040;( i.e .when the detected voltage is outside the desired operational voltage range or in excess of the   threshold voltage range , power is interrupted to the external device.  Therefore the threshold voltage range corresponds to the second predetermined range)].
 (i.e. based on satisfying the respective  resistance value range the predetermined type of accessory as per the mapping  is identified  and corresponding power supply mode is configured. Hence it is apparent to detect the type of the external electronic device as a universal serial bus (USB) on-the-go (OTG) device).]

 Regarding claim 13, 19, He discloses, wherein the at least some of the one or more signal terminals include a terminal for universal serial bus (USB) data communication [“...USB line in the connector 101.” 0033], and wherein the predetermined terminal includes an ID terminal for identifying an ID of the external electronic device [“...resistance detection line R_ID...” 0033].  

Regarding claim 20, He teaches the identified type of the external electronic device is the predetermined type [0017, 0034;]
Wang teaches when the identified type of the external electronic device is not the predetermined type, terminating at least one of receiving power from a power supply device [0037; 0040]   or communicating with a universal serial bus (USB) master device, corresponding to the identified type of the external electronic device.

i.e. Comparing the detected voltage with an operational voltage range / threshold voltage and based on the potential difference power is either allowed or  interrupted to the external device. Further the desired operational voltage range is from a negative threshold to positive threshold.)]
 However Wang does not expressly disclose a difference of about ±5% or about ±10% between the detected voltage and a predetermined threshold value.
It would have been obvious to one having ordinary skill in the art at the time of filing to implement a predetermined range with a difference of about ±5% or about ±10% In re Aller, 105 USPQ233.
Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 7, 14 have been considered but are moot because the arguments do not apply to He in view of Wang in view of Wada (claims 1-21) references being used in the current rejection.
         
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao et al., U.S Application Publication 2011/0018344, teaches an electronic device and method for dynamic universal serial bus (USB) power assignment. A plurality of short-circuit detection circuits detects whether USB devices connected to the corresponding USB ports are shorted and to output a short-circuit detection Signal 
Yao U.S Patent Application Publication 2015/0234445, relates to an interface expanding method and device for a tablet computer and  detecting whether there is a short circuit or an open circuit between a data signal positive pin of the interface and a data signal minus pin of the interface when the voltage input is detected, and the type of the cable inserted into the interface is determined according to the detected result; 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187